NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL GOMEZ-CERVANTES,                         Nos. 14-70917
                                                     14-72522
                Petitioner,
                                                Agency No. A072-158-261
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**


Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      In these consolidated petitions for review, Miguel Gomez-Cervantes, a

native and citizen of Mexico, petitions for review of both an immigration judge’s

(“IJ”) order denying his motion to reopen reasonable fear proceedings, and the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Board of Immigration Appeals’ order dismissing his appeal from the IJ’s order.

Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in

part the petitions for review.

      Gomez-Cervantes does not raise in his opening brief, and has therefore

waived, any challenge to the agency’s grounds for denial of his motion to reopen.

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in an opening brief are waived). We do not consider

Gomez-Cervantes’ contentions in his reply brief regarding the motion to reopen.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (“It is well

established in this circuit that [t]he general rule is that appellants cannot raise a

new issue for the first time in their reply briefs.” (citation and internal quotation

marks omitted, alteration in original)).

      We lack jurisdiction to consider Gomez-Cervantes’ contentions regarding

whether his reinstatement order is valid, where this petition is not timely as to that

order. See 8 U.S.C. § 1252(b)(1); Ortiz-Alfaro v. Holder, 694 F.3d 955, 958-59

(9th Cir. 2012).

      PETITIONS FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     14-70917